—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered March 26, 1999, convicting him of robbery in the third degree (three counts), grand larceny in the fourth degree (three counts), and criminal possession of stolen property in the fifth degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favor*469able to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s identity as the perpetrator of the crimes charged beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contentions, any marshalling of the evidence by the trial court during its jury charge was brief and fair. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.